454 F.2d 735
Ronald Paul ADAMS, Petitioner-Appellant,v.WARDEN OF the MISSISSIPPI STATE PENITENTIARY AT PARCHMAN,MISSISSIPPI, Respondent-Appellee.
No. 71-3105 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 10, 1972.

John L. Maxey, II, Jackson, Miss.  (Court-appointed), for petitioner-appellant.
A. F. Summer, Atty. Gen. of Miss., G. Garland Lyell, Jr., Asst. Atty. Gen., Jackson, Miss., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Ronald Paul Adams appeals from an order denying his petition for the writ of habeas corpus.  After a hearing the district court denied the writ because of his failure to exhaust state remedies.  We affirm that judgment without prejudice to the right of Adams to seek postconviction relief in the state courts and in appropriate circumstances to seek relief in the federal courts upon exhaustion of those remedies.


2
Affirmed.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I